Case 2:19-cv-14758-JMV-JBC Document 130 Filed 05/24/21 Page 1 of 4 PageID: 2579




       Jeffrey S. Chiesa, Esq.
       Ronald L. Israel, Esq.
       CHIESA SHAHINIAN & GIANTOMASI PC
       One Boland Drive
       West Orange, NJ 07052
       Telephone: (973) 325-1500
       Facsimile: (973) 325-1501
       Email: risrael@csglaw.com
       Attorneys for Defendants Corteva, Inc. and
       DuPont de Nernours, Inc.

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


  NEW JERSEY DEPARTMENT OF
  ENVIRONMENTAL PROTECTION, et a!.,
                                                Civil Action No. 2:1 9-cv- 1475 8-JMV-SCM
                                Plaintiffs,     (Hon. John M. Vazquez, U.S.D.J.)

  v.                                            ORDER FOR PRO HAC VICE
                                                ADMISSION OF KATHERINE L.I.
  E. I. DU PONT DE NEMOURS AND                  HACKER
  COMPANY, et al.,

                                Defendants.



  NEW JERSEY DEPARTMENT OF
  ENVIRONMENTAL PROTECTION, et a!.,
                                                Civil Action No. 1:1 9-cv- 1 4765-NHL-JS
                                Plaintiffs,     (Hon. Neil L. Hiliman, U.S.D.J.)

  V.


  E. I. DU PONT DE NEMOURS AND
  COMPANY, et a!.,

                                Defendants.



  NEW JERSEY DEPARTMENT OF
  ENVIRONMENTAL PROTECTION, et aT,,
                                               Civil Action No. 1:1 9-cv- 1 4766-RMB-JS
                                Plaintiffs,    (Hon. Renee M. Bumb, U.S.D.J.)
Case 2:19-cv-14758-JMV-JBC Document 130 Filed 05/24/21 Page 2 of 4 PageID: 2580




  V.


  E. I. DU PONT DE NEMOURS AND
  COMPANY, Ct al.,

                                Defendants.




  NEW JERSEY DEPARTMENT OF
  ENVIRONMENTAL PROTECTION, et al.,
                                                Civil Action No. 3:1 9-cv- 1 4767-MAS-ZNQ
                                Plaintiffs,     (Hon. Michael A. Shipp, U.S.D.J.)

  v.

  E. I. DU PONT DE NEMOURS AND
  COMPANY, et al.,

                                Defendants.



         This matter having been brought before the Court by Ronald L. Israel. Esq. of Chiesa

  Shahinian & Giantomasi PC, attorneys for Defendants Corteva, Inc. and DuPont de Nemours,

  Inc. (“Defendants”), on application to allow Katherine L.I. Hacker, Esq. of Bartlit Beck LLP, to

  appear and participate pro hac vice; and the Court having considered the Declarations of Ronald

  L. Israel, Esq. and Katherine LI. Hacker, Esq., and all parties having consented to the admission

  of Katherine L.T. Hacker, Esq. pro hac vice; and this matter being considered pursuant to Fed. R.

  Civ. P. 78, and for good cause shown;

         IT IS on thisjjIay of                   ,       2ot-

         ORDERED that Defendants’ application be and hereby is GRANTED; and it is further

         ORDERED that Katherine L.I. Hacker, Esq., a member in good standing and eligible to

  practice before the courts in the States of Texas and Colorado, the United States Court of

  Appeals for the Federal Circuit, the United States Court of Appeals for the Tenth Circuit, the


                                                 2
Case 2:19-cv-14758-JMV-JBC Document 130 Filed 05/24/21 Page 3 of 4 PageID: 2581




  United States District Court for the Northern District of Texas, the United States District Court

  for the Southern District of Texas, and the United States District Court the District of Colorado,

  be permitted to appear pro hac vice in the above-captioned matters pursuant to L. Civ. R. 101(c);

  and it is further

            ORDERED that all pleadings, briefs, and other papers filed with the Court shall be

  signed by a member or associate of the law firm of Chiesa Shahinian & Giantomasi PC,

  attorneys of record for Defendants, who is admitted to the Bar of this Court and shall be held

  responsible for said papers and for the conduct of the case and who will be held responsible for

  the conduct of the attorney admitted hereby; and it is further

            ORDERED that Katherine LI. Hacker. Esq. shall pay the annual fee to the New Jersey

  Lawyers’ Fund for Client Protection in accordance with L. Civ. R. l0l(c)(2) and New Jersey

  Court Rule 1:28-2 within twenty (20) days from the date of the entry of this Order; and it is

  further

            ORDERED that Katherine Li. Hacker, Esq. shall make payment of $150.00 to the Clerk

  of the United States District Court in accordance with L. Civ. R. lOl(c)(3), within twenty (20)

  days from the date of the entry of this Order; and it is further

            ORDERED that Katherine L.I. Hacker, Esq. shall be bound by the Rules of the United

  States District Court for the District of New Jersey, including, but not limited to the provisions of

  L. Civ. R. 103.1, Judicial Ethics and Professional Responsibility, L. Civ. R. 104.1, and

  Discipline of Attorneys; and it is further

            ORDERED that Katherine L.I. Hacker, Esq. shall notify this Court immediately of any

  disciplinary charges brought agains him in the Bar of any other court; and it is further




                                                    3
Case 2:19-cv-14758-JMV-JBC Document 130 Filed 05/24/21 Page 4 of 4 PageID: 2582




          ORDERED that Katherine LI. Hacker, Esq. shall be deemed to have agreed to take no

  fee in any tort case in excess of the New Jersey State Court Contingency Fee Rule 1:21-7, as

  amended; and it is further

          ORDERED that Chiesa Shahinian & Giantomasi PC may file a request, the form of

  which is available at the Court’s website, with the Clerk of the Court for pro hoc vice counsel to

  receive electronic notifications in this matter.


                                                         -‘ven C.    nni-U-.M-J.
                                                          ;i;;s     .




                                                     4
